— Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered May 28, 1986, convicting him of attempted rape in the first degree (three counts), attempted sodomy in the first degree (two counts), and robbery in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is modified, on the law, by reversing the conviction for robbery in the second degree, vacating the sentence imposed thereon and dismissing that count of the indictment; as so modified the judgment is affirmed.
We agree with the defendant’s contention that the evidence, even when viewed in the light most favorable to the prosecution (People v Contes, 60 NY2d 620), was legally insufficient to sustain his conviction for robbery in the second degree (see, *496People v [Robert] Williams, 147 AD2d 515 [decided herewith]). Accordingly, that conviction must be reversed.
We have examined the remaining contentions advanced by the defendant on appeal and find them to be without merit. Brown, J. P., Eiber, Sullivan and Harwood, JJ., concur.